Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10, 12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, published 08 Nov. 2001, hereinafter Komada) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard).
Regarding claims 1, 6-8, 10, 12, 14-15, 17, and 21, Beckwith teaches a multilayer film having passive and active oxygen barrier layers (Abstract).  Beckwith teaches that the active oxygen barrier layer [barrier layer] is sandwiched between two opposing passive oxygen barrier layers [outer barrier layers] (paragraph 0026).  The active oxygen barrier layer contains polyamide (nylon) or EVOH (paragraphs 0027 and 0046) and transition metal salts (paragraphs 0013-0016), and the salts are an oxygen absorber (paragraphs 0005-0006, 0013).  Beckwith teaches that the 
Given that Beckwith teaches that the passive oxygen barrier layers (Items 20, 22) can be the same as the active oxygen barrier layer (Item 18) (paragraph 0059), given that the active oxygen barrier contains polyamide (paragraph 0046), and given that the passive oxygen barrier layers comprise polyamide such as nylon 6 (paragraph 0062), it would have been obvious to one of ordinary skill in the art to use nylon 6 as the polyamide in the active oxygen barrier layer 18.
Beckwith does not limit the position of the intermediate adhesive layers in the film, therefore, it would have been obvious to one of ordinary skill in the art to include adhesive or tie layers between the passive oxygen barrier layers (Items 20, 22) and the oxygen barrier layers, and thereby arrive at the claimed multilayer film.
Beckwith teaches the oxygen barriers may include depositions of silica and alumina (paragraph 0059).
Therefore, Beckwith discloses abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer (Item 28), oxygen barrier corresponding to claimed inorganic 
Beckwith does not disclose the support layer for the oxide depositions, the inclusion of pigment in the outer barrier sealant layer or central core layer, or (second) tie layer disposed between the central core layer and the inorganic core layer.
Komada teaches a CVD-deposited silicon oxide gas barrier film on a base material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vapor-deposited SiOx on a base material as the silica taught by Beckwith in the food package laminate taught by Beckwith.  Komada teaches that his silicon oxide film has extremely excellent gas barrier properties (Abstract). 
Siard teaches the inclusion of titanium dioxide and carbon black, which are pigments, in laminates for food packaging of products that are sensitive to light (page 1, lines 28-31).  Siard teaches that the titanium dioxide should be present in the amount of 0.5 to 30 wt.% (page 1, lines 57-59) and the carbon black should be present in the amount of 0.01 to 20 wt.% (page 1, lines 68-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two pigments in two different layers as taught by Siard in the food package laminate taught by Beckwith in view of Komada.  Siard teaches 
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Komada including the passive oxygen barrier layers (Items 20, 22), so the placement of one of the two pigments in each of the outer layers would be an obvious embodiment of the teachings of Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.
Therefore, Beckwith does not limit the position of the adhesive layer in the film, so it is the examiner’s position that one of ordinary skill in the art would recognize that tie layers/adhesive layers on both sides of the inorganic-polymer layers of Komada would be an obvious variant of the laminate taught by Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed configuration, with a tie/adhesive layer between the passive oxygen barrier (outer barrier) and the inorganic core layer.
Therefore, Beckwith in view of Komada and Siard disclose abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer (Item 28), oxygen barrier corresponding to claimed inorganic barrier layer, support layer (from Komada), tie layer corresponding to claimed second tie layer, passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer, tie layer (Item 28) 
Regarding claim 16, Beckwith in view of Komada in view of Siard teaches the elements of claim 10.
It is the examiner’s position that one of ordinary skill in the art would recognize that the two pigments of Siard could be incorporated into any of the layers of the laminate of Beckwith in view of Komada and further in view of Siard, so the placement of the two pigments in one of the outer layers and one of the tie layers would be an obvious embodiment of the teachings of Beckwith in view of Komada and further in view of Siard, and thereby, arrive at the claimed invention, absent evidence that the selection of the layers into which the pigments are incorporated results in performance differences.
Regarding claims 19 and 20, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 10, and Beckwith teaches the use of a tie layer between the abuse layer (Item 14) and the rest of the laminate (paragraph 0061).  Beckwith teaches that his tie layers have the same composition, given that Beckwith assigns the two tie layers in Figure 3 the same Item number (paragraph 0061 and Figure 3).  Beckwith teaches that his multilayer oxygen barrier component comprises at least one of 1) an active oxygen barrier layer sandwiched between two passive oxygen barrier layers or 2) a passive oxygen barrier sandwiched between two active oxygen barrier layers (paragraph 0026); thus, Beckwith teaches his multilayer film may have two of these three-layer structures (central core layers).  Beckwith 
Therefore, it would have been obvious to one of ordinary skill in the art based on the teaching of Beckwith, Komada, and Siard, to place the inorganic core layer between the two central layers and thereby arrive at the claimed invention, absent evidence that the arrangement of these groups of layers results in performance difference.
Specifically, the resulting structure of  Beckwith in view of Komada and Siard would be abuse layer (Item 14) corresponding to claimed another outer barrier layer, tie layer corresponding to another first tie layer, first central core layer (i.e. passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer), tie layer (Item 28) corresponding to another second tie layer, oxygen barrier corresponding to claimed inorganic barrier layer, support layer (from Komada), tie layer corresponding to claimed second tie layer, first central core layer (i.e. passive oxygen layer (Item 20) including pigment (from Siard) corresponding to claimed second passive outer layer, active oxygen barrier layer (Item 18) corresponding to claimed barrier layer, passive oxygen layer (Item 22) including pigment (from Siard) corresponding to claimed first passive outer layer), tie layer (Item 28) corresponding to first tie layer, and sealant layer (Item 12) corresponding to the claimed outer layer.
.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, published 08 Nov. 2001, hereinafter Komada) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard) and further in view of Tabor et al. (US Patent 4,950,541, published 21 Aug 1990, hereinafter Tabor).
Regarding claim 9, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 8.
Beckwith in view of Komada and further in view of Siard does not disclose the inclusion of maleic anhydride modified linear low density polyethylene (LLDPE) in his passive oxygen barrier layers (outer barrier layers).
Tabor teaches maleic anhydride grafts of LLDPE are useful as a blend component with polyamide (Abstract and col. 9, lines 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to blend the maleic anhydride-modified LLDPE into polyamide as taught by Tabor in the passive oxygen barrier layers (outer barrier layers) of the food package laminate taught by Beckwith in view of Komada and further in view of Siard.  Tabor teaches that the modified LLDPE improves the adhesive properties of the polyamide (col. 9, lines 62-65). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beckwith et al. (US Patent Application 2009/0061061, published 05 Mar. 2009, hereinafter Beckwith) in view of Komada (US Patent Application 2001/0038894 A1, published 08 Nov. 2001, hereinafter Komada) and further in view of Siard and Lemoine (GB 2086342 A, published 12 May 1982, hereinafter Siard) and further in view of Topolski et al. (US Patent 6,004,660, published 21 Dec. 1999, hereinafter Topolski).
Regarding claim 18, Beckwith in view of Komada and further in view of Siard teaches the elements of claim 17.
Beckwith in view of Komada and further in view of Siard does not disclose the inclusion of a second inorganic core layer.
Topolski teaches a composite film structure as an oxygen barrier that contains two inorganic layers composed of silicon dioxide or aluminum oxide each deposited on support substrates (Abstract and col. 4, lines 31-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two inorganic core layers as taught by Topolski in the packaging laminate taught by Beckwith in view of Komada and further in view of Siard.  Topolski teaches that the composite film with two inorganic layers provides unexpected oxygen barrier properties compared to the additive barrier properties of the individual layers forming the overall final structure (col. 3, lines 23-28). 

Response to Arguments
Applicant's arguments filed 12 Jan. 2022 have been fully considered, but they were not persuasive.  
Applicant amended claims 1, 6-9, 16, 19, and 21 and cancelled claim 22.
Applicant argues that the Office Action mailed 12 Oct. 2021 is teaching in the metal oxide layer based on Beckwith’s teaching that his oxygen barrier layers 20 or 22 may be metal oxide layers.
However, as presented above, the rejection is based on the oxygen barrier layers being polymeric resin layers, reading on the claimed invention.  At the end of paragraph 0059, Beckwith states:
“Additional oxygen barriers include metal foil layers, metal coatings, depositions of metal, metal oxides such as silica (SiO), alumina, nano clays and Vermiculite can also provide oxygen barrier properties.
It is the examiner’s position that these “additional oxygen barriers” are in addition to the “oxygen barrier layers” 20 and 22 described earlier in paragraph 0059 of Beckwith.  Komada teaches depositing a silicon oxide layer on a support material, and these layers of Komada are combined with the layers of Beckwith and the inclusion of the pigment taught by Siard to arrive at the claimed invention.
Applicant argues that claim 1 recites that the outer barrier layer comprises a pigment, and applicant’s data shows the superior performance of a film with an inorganic barrier layer and pigment fillers (film 1) versus a film with an inorganic barrier layer and no pigment (film 5) or a film with neither inorganic barrier layer nor pigment (film 4). 

Further, applicant is comparing the performance of film 1 with film 5 and basing the difference in performance on the presence of pigment(s), whereas, as shown in the Table 8 of applicant’s specification (reproduced below), these two films have a different number of layers, and none of their ten or more layers are the same composition between the two films, and, therefore, there is not a proper side-by-side comparison.  These significant differences in the composition of these three films were pointed in the Office Actions mailed 16 Jul 2021 and 12 Oct. 2021; yet it appears that applicant has not addressed this issue and thus, is maintained. 
Additionally, the data is not commensurate in scope with the scope of the present claims given that the layers in the examples each comprise specific components, while the presently claimed layers are much broader in scope.


    PNG
    media_image1.png
    821
    1198
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    859
    599
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787